DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (JP H0692136).
Ishikawa et al. discloses a vehicle air-conditioning system comprising:  a vapor compression heat pump  unit 5 including at least a compressor 15, a condenser 16, an expansion mechanism 17, and an evaporator 22 on a circuit in which refrigerant flows; a heat medium flow path network including a pump 27 and a multiple path switching valve 29 (see page 4 of the translated version of Ishikawa et al., paragraph 4) and configured such that a heat medium flows in the heat medium flow path network; and a vehicle indoor air-conditioning unit including an air duct and multiple vehicle indoor heat exchangers 19 and 30 arranged in series in an air flow direction in the air duct and configured to heat or cool air, wherein the heat medium in the heat medium flow path network exchanges heat with the refrigerant in each of condenser and the evaporator, the air in each of the indoor heat exchangers, and vehicle outdoor air in a vehicle outdoor heat exchanger 31, and the heat medium flows in series in the indoor heat exchangers.  Ishikawa et al. does not disclose the air-conditioning system is actuated in an air-cooling mode or an air-heating mode accompanied by neither dehumidification nor defrosting.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the vehicle air-conditioning system can be actuated in an air-cooling mode or an air-heating mode accompanied by neither dehumidification (on hot days with now humidity) nor defrosting (also on a hot day).  Ishikawa et al. also does not disclose multiple pumps and multiple flow path switching valves, however, such an arrangement would have involved a mere duplication of essential working parts of a device which is generally recognized as being within the level of ordinary skill in the art.  In this case, multiple pumps and switching valves would provide flow passages to heat or cool other components of the vehicle such as a battery or electronic components, which are known to require thermal management at times.  Regarding claim 4, the air-conditioning system is configured such that the heat medium is able to absorb heat from a vehicle-side heat source or release heat to the vehicle side heat source since the medium is an antifreeze.
Allowable Subject Matter
4.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763